Title: From Alexander Hamilton to Benjamin Lincoln, 14 June 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, June 14, 1794. “Your letter of the 21st of January last in the hurry of business got out of view. The instruction therein requested, respecting the Schooner Flora and Schooner Greyhound is however no more required; the appraisements of those Vessels and Cargoes having been since received. It appears that the money you lodged in the branch Bank of New York on account of the expenditures relating to the Indian treaty, has been passed to your credit by Warrant receipted by the Treasurer.…”
